767 F.2d 736
UNITED STATES of America, Plaintiff-Appellee,v.Larry Lee BATES, Defendant-Appellant.
Nos. 85-1271, 85-1360.
United States Court of Appeals,Tenth Circuit.
July 25, 1985.

Appeal from United States District Court for New Mexico;  Bobby R. Baldock, Judge.
Before BARRETT, McWILLIAMS and McKAY, Circuit Judges.

ORDER AND JUDGMENT

1
In accordance with 10th Cir.R. 9(e) and Fed.R.App.P. 34(a), these appeals came on for consideration on the briefs and records on appeal.


2
These matters are before the court on defendant-appellant's renewed application for bail pending appeal pursuant to Fed.R.App.P. 9(b).  In the interest of justice, we partially remand the matters to the district court for reconsideration of defendant's application for release pending appeal under the standards announced by our decision in United States v. Affleck, 765 F.2d 944 (10th Cir.1985).  Accordingly, the matters are partially remanded for such further proceedings as are appropriate.  See 10th Cir.R. 17(b).


3
Upon the conclusion of the proceedings contemplated by this order, the district court shall promptly certify the record of the proceedings as a supplemental record.  Further, the parties shall, within ten days of the transmittal of the supplemental record on appeal, furnish statements of their respective positions regarding the proceedings on remand.


4
The partial mandates shall issue forthwith.

McKAY, Circuit Judge, dissenting:

5
I would grant bail pending appeal.